On order of the Court, the application for leave to appeal the October 10, 2018 *573order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether, in light of People v. Lewis , --- Mich. ----, --- N.W.2d ----, 2018 WL 6817063 (Docket No. 156092; dec'd 12/27/18), it was plain error for the trial court to order the defendant to pay an assessment of court-appointed attorney fees, pursuant to MCL 769.1k(1)(b)(iv ), without first making findings of fact in support of the assessment. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.